Citation Nr: 0101474	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for a right inguinal hernia from 
December 24, 1997?  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran performed qualifying service from January 1981 to 
January 1985.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for a right inguinal hernia and 
assigned a noncompensable rating, effective December 24, 
1997.  

On appeal the appellant has raised the issue of entitlement 
to a separate evaluation for a tender and painful 
herniorrhaphy scar.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDING OF FACT

Since December 24, 1997, no right hernia has been 
demonstrable, any hernia has not been recurrent, and any 
hernia is not clinically shown to necessitate a truss or 
belt.


CONCLUSION OF LAW

Since December 24, 1997, the criteria for a compensable 
evaluation for a right inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 U.S.C.A. § 5107 (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, ___ (2000); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7338 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document the diagnosis and 
treatment of a right inguinal hernia.  In October 1981, the 
veteran underwent a right inguinal hernioplasty.  At the time 
of the surgery the appellant offered a history of recurrent 
inguinal swelling.

In February 1995, the veteran underwent a right inguinal 
herniorrhaphy, modified Bassini repair.  The following 
findings were reported: extensive fibrosis due to recurrent 
right inguinal hernia with extensive scarring over the area; 
small recurrent hernia identified medial to the previous 
repair close to the pubis; and laxity of the wall over the 
Hesselbach's triangle.  The complications included incidental 
vasectomy with primary repair of vas under direct vision.  

A general medical VA examination was conducted in February 
1998.  No pertinent complaints were recorded.  On examination 
there was a three-inch, superficial, benign, nontender scar.  
There was no swelling or redness.  The surrounding area was 
normal and without tenderness.  The diagnosis was history of 
recurrent right inguinal hernia, with the last surgery in 
February 1995.  There had not been a recurrence.  The 
examiner also noted a diagnosis of a benign postoperative 
herniorrhaphy scar of the right inguinal area without 
tenderness or swelling.  

During a February 1998 VA intestinal examination it was noted 
that the veteran reported pain and soreness in the right 
inguinal area since 1995.  He also described being unable to 
lift objects because of pain.  Physical examination revealed 
a three-inch, residual, superficial and nontender scar at the 
right inguinal area.  There was no recurrence of the hernia.  
Tenderness was not noted around the scar area.  There was no 
swelling, erythema or fistula formation.  The diagnosis was 
history of recurrent right inguinal hernia.  The examiner 
noted that the last repair was in February 1995, without 
subsequent recurrences, swelling or tenderness in the area of 
the scar; and that the scar was benign.  

By rating action of June 1998, service connection was 
established for a right inguinal hernia.  A noncompensable 
rating was assigned, effective December 24, 1997.  

VA treatment records from 1998 and 1999 reflect the veteran's 
continued complaints of pain.  In February 1999, an examiner 
reported an assessment of ilioinguinal nerve entrapment 
versus incisional neuroma and he was referred for further 
evaluation.  The examiner noted that palpation of the 
surgical incision revealed points of sensitivity.  In a March 
1999 urology treatment entry, the examiner reported that the 
veteran's chronic pain is most likely secondary to 
ilioinguinal nerve entrapment and that the pain in the testes 
appears to be referred from nerve entrapment.  

At a VA intestinal examination in July 1999, the veteran 
complained of constant pain.  Examination revealed a well 
healed and benign scar indicative of the hernia surgery.  
Tenderness was elicited underlying the medial aspect of the 
scar and below it.  There was no cough impulse felt at the 
external inguinal ring.  Bulging was not noted.  The 
diagnosis was status post right inguinal herniorrhaphy with 
no recurrence.  

At a VA peripheral nerves examination conducted in July 1999 
the appellant again related a history of pain since the 
second procedure which extended from the medial aspect of the 
scar to the right testicle.  The examiner noted that even 
slight pressure at the medial portion of the scar caused 
increased, radiating pain to the testicle.  Lifting and 
sexual activity also caused increased pain.  The examiner 
observed that the veteran had a 9-centimeter herniorrhaphy 
scar in the right inguinal area, and that it appeared normal.  
The lateral 3.5 centimeters of the scar were nontender, and 
the medial 5.5 centimeters of the scar were very tender with 
increasing tenderness when pressed medially.  At the 3.5-
centimeter point, the pain radiated to right testicle.  There 
was episthesia of the surgical scar extending 2 centimeters 
above the scar and 7 centimeters below the scar.  There was 
episthesia of the proximal one half of the right scrotum and 
the right one half of the penis was hyperesthetic.  The 
medial 5.5 centimeters of the scar were hyperesthetic to 
palpation, but episthetic to pinprick.  There was a positive 
Tinel sign on palpation of the medial two thirds of the scar, 
as well as below the scar until it caused the pain to radiate 
to the right scrotum and to the proximal two thirds of the 
area of the right testicle.  The examiner concluded that 
there were definite neurological complications over the right 
inguinal herniorrhaphy site, and that there was an entrapment 
of the ilioinguinal nerve.  

In September 1999, the veteran testified before a hearing 
officer at the RO.  He testified regarding his inability to 
use a truss and other appliances, but admitted that a 
physician had never offered such an opinion.  The veteran 
testified that he felt pain from the area of the surgical 
scar to the area at the bottom of his testes below the 
scrotum.  This occurred on the right side with a bit of 
tenderness on the left.  He indicated that the scar measured 
about 7 or 9 centimeters and that he felt tenderness on one 
side of the scar.  At the center of the scar, pain radiated 
down through the ilioinguinal canal from the center portion 
to the inner portion of the scar.  If he touched the scar, he 
felt pain from the scar to the very bottom of his scrotum.  
The touch did not have to be hard, and if he depressed the 
scar a half an inch, he was in pain "all the way down."  
When the appellant touched his testicle, it was more 
sensitive and painful, including at the scar.  This was about 
5 inches from where the scar extended.  The veteran further 
noted that the condition had affected his employment because 
of pain, and that he planned to go back to school.  He had 
not tried any of the three types of medications recommended 
for his pain.  The veteran also testified that the condition 
affected his sexual activity, and that he was regularly 
seeing a urologist.  

In November 1999, the RO assigned a separate 10 percent 
rating for right inguinal nerve pathology.  This rating was 
not appealed, and it is not currently before the Board.  
38 U.S.C.A. § 7105 (West 1991).

In April 2000, the veteran testified before the undersigned.  
He testified that the scar was tender and painful.  He had 
been treated by an anesthesiology clinic and that he received 
three different types of injections.  At that time, his 
physician was trying to decide whether to begin nerve 
electrical neuroproblocks.  The veteran reported experiencing 
stabbing pain over an area from the top of the scar to the 
right scrotum.  It was very sore and the pain was intensified 
with activity.  The scar was painful when touched and 
clothing bothered it as well.  He had not noticed any 
swelling, ulceration or redness.  He had never been given or 
advised to wear a truss or belt.  The condition reportedly 
affected his employment due to problems with lifting, and 
therefore he had taken on a job which did not involve 
lifting.  At one time, he was doing lawn maintenance, but the 
vibration caused discomfort.  The appellant hoped that with 
medication and different equipment, he would not experience 
such discomfort.  Generally, he reported losing several days 
a week of work.  He reported using a muscle relaxer and 
salves for the pain, however, various other pain relief 
methods had been suggested, including clipping the nerve.  

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
the Federal Regulations, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection is currently in effect for a right 
inguinal hernia, rated as noncompensable under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7338.  Diagnostic Code 
7338 contemplates an inguinal hernia.  A noncompensable 
rating is assigned when it is not operated, but remediable.  
A noncompensable rating is also assigned when the hernia is 
small, reducible, or without true hernia protrusion.  A 10 
percent rating is assigned when the hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.

In this case, the evidence does not demonstrate that any 
right hernia is recurrent, as required for a 10 percent 
rating under Diagnostic Code 7338.  Indeed, there is no 
competent evidence that any hernia has even been present 
since December 24, 1997.  Finally, no clinical evidence has 
been presented showing that the veteran needs a truss or a 
belt to support any current hernia.  Therefore, an increased 
evaluation is not in order.  The benefit sought on appeal is 
denied.

In reaching this decision the Board carefully considered the 
appellant's complaints of a painful scar, and entitlement to 
a separate evaluation for that scar.  As noted in the 
introduction above, however, that issue has yet to be 
adjudicated by the RO and thus the Board may not exercise 
jurisdiction over that matter.  Likewise, the Board noted the 
neurological changes that are objectively demonstrated by the 
record.  These changes, however, have been associated with 
the separately evaluated right ilio-inguinal nerve pathology, 
and the rating assigned that disorder has not been appealed.  
Thus, the Board does not currently have jurisdiction over any 
rating due to the veteran based on neuropathic changes or 
disability caused by the scar, and the Board may not take 
further action.  Simply put, the compelling facts of this 
case do not justify disregarding the dictates of the 
governing procedural rule.  As Justice Scalia pointed out 
when writing for the court of appeals, lack of jurisdiction 
means "an inability to act, not merely in unappealing cases, 
but in compelling cases as well."  National Black Media 
Coalition v. Federal Communications Comm'n, 760 F.2d 1297, 
1300 (D.C. Cir. 1985).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Entitlement to a compensable rating for a right inguinal 
hernia since December 24, 1997 is not been established.  The 
appeal is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

